Citation Nr: 0930680	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for recurrent pulmonary 
emboli, to include as secondary to herbicide and/or asbestos 
exposure.

3. Entitlement to service connection for generalized 
osteoarthritis.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In his June 2006 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge.  In 
August 2007, the Veteran withdrew his request for a hearing.  
As no further communication from the Veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to remain withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2008).


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran 
engaged in combat during service.

2.  An acquired psychiatric disorder, to include PTSD, was 
not present in service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, to include a verified in-service stressor.  

3. The Veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.

4. The evidence of record does not demonstrate that the 
Veteran was exposed to asbestos during military service.
4. Recurrent pulmonary emboli were not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

5. Generalized osteoarthritis was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

6. Bilateral hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

7. Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2. Recurrent pulmonary emboli were not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3. Generalized osteoarthritis was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4. Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

5. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letters in May 2003 and June 2003, prior to the 
initial unfavorable AOJ decision issued in August 2003.  An 
additional letter was sent in August 2006.

The Board observes that the pre-adjudicatory VCAA notices 
issued in May 2003 and August 2003 informed the Veteran of 
the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  
With regard to the notice requirements under Dingess/Hartman, 
only an August 2006 letter provided notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice, but finds that no prejudice 
to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of November 2006 and February 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The Board observes that the 
Veteran identified private treatment records located with 
Marymount Medical Center and Dr. DU.  However, both the 
Center and Dr. DU's office responded that they had no records 
for the Veteran.  All other treatment records identified by 
the Veteran have been associated with the claims file.  Thus, 
the Board determines that VA has satisfied its duty to assist 
in attempting to obtain outstanding, relevant treatment 
records.

With regard to the November 2006 and February 2007 VA 
examinations, the Board observes that these examinations 
related to the Veteran's hearing disability claims and 
pulmonary disorder and osteoarthritis claims, respectively.  
The Board notes that, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the VA examiners 
examined the Veteran, documented the Veteran's self-reported 
medical history, and reviewed the claims file, noting 
instances in service and post-service treatment records 
relevant to the disorders in question, as appropriate.  
Taking all this evidence into account, the examiners provided 
an opinion supported by a detailed rationale as to each 
claim.  Nothing in the record suggests that the examiners' 
opinions were based on an incomplete or inaccurate 
understanding of the relevant facts.  

As for the remaining claim for an acquired psychiatric 
disorder, the Board finds that a VA examination is not 
necessary in this case.  The Veteran's claimed PTSD stressors 
have not been verified, and his service treatment records are 
silent for complaint, treatment, or diagnosis relevant to any 
psychiatric disorder.  Moreover, the post-service treatment 
records do not show a diagnosis of PTSD and also associate 
the Veteran's diagnosed depressive disorder NOS with causes 
other than service.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As only the first prong of a current 
disability has been fulfilled, the Board finds that a VA 
examination is not necessary to decide the Veteran's claim 
for service connection for an acquired psychiatric disorder.  
Thus, the Board finds that that a VA examination is requisite 
with respect to these claims.  Moreover, any opinion rendered 
by a VA examiner would necessarily be based on the 
unsubstantiated statements of the Veteran years after 
discharge.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Relevant Statutes and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis and organic diseases of 
the nervous system, to a degree of 10 percent within one year 
from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. 
§ 3.304(f).  Additionally, the Secretary of VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

Further, where a determination is made that the Veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Stone v. Nicholson, 
480 F.3d 1111 (2007) (the Veteran's own statements cannot 
serve as credible corroboration of his own allegations as to 
in-service stressors); see also Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other evidence in support of the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the Veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of an engineer and equipment repairman with the 957th 
Supply Company.  Service treatment and personnel records are 
also silent for any other information that suggests that the 
Veteran engaged in combat.  Based on these facts, the Board 
finds that the Veteran did not engage in combat with the 
enemy.  Therefore, as indicated above, the Veteran's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau; Dizoglio; West (Carlton); and Zarycki.  Further, 
he is not entitled to application of 38 C.F.R. § 1154(b) in 
showing an in-service event or injury. 

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the DA 
Form 20 reflects that the Veteran served in the Republic of 
Vietnam from August 20, 1966 to August 19, 1967.  
Accordingly, the Board finds that the Veteran is presumed to 
have been exposed to herbicides coincident with service in 
the Republic of Vietnam.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As discussed herein, the Veteran has no 
current diagnosis of a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

With regard to asbestos-related claims, there is no specific 
statutory guidance, nor has the Secretary promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and be inhaled or swallowed.  Id. at Subsection (b).  
Inhalation of asbestos fibers can produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the Veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

III. Analysis

The Veteran contends that his current bilateral hearing loss 
and tinnitus are a result of noise exposure from his service 
as an engineer equipment repairman.  He contends that his 
recurrent pulmonary emboli first manifested in service and/or 
are due to herbicide or asbestos exposure.  As for his 
osteoarthritis, he attributes the disorder to the "rigors of 
combat" he experienced while serving in Vietnam.  With 
respect to his claimed PTSD, he has provided statements with 
respect to his purported stressors.  Based on the above, the 
Veteran claims that service connection is warranted for PTSD, 
recurrent pulmonary emboli, osteoarthritis, and bilateral 
hearing loss and tinnitus.

In reviewing the evidence of record, the Board has noted the 
Veteran's lay statements in support of his claim.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., having nightmares, joint pain, 
difficulty hearing.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although the 
Board has contemplated the Veteran's statements as to his 
symptoms in reaching the decisions below, the Board has 
relied upon the treatment evidence and reports of medical 
professionals in assessing the current diagnosis and etiology 
of his claimed disorders. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Acquired psychiatric disorder

Initially, the Board notes that the Veteran does not have a 
diagnosis of PTSD.  Both his VA and private treatment records 
contain a dearth of evidence of psychiatric treatment, and 
the only current diagnosis noted is depressive disorder NOS.  
PTSD screens performed by the VA were consistently negative.  
Nevertheless, the Board finds that the Veteran has a current 
diagnosis of a psychiatric disorder with respect to this 
claim.  

In this regard, the Board notes that the Court has held that 
when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009)  When the record associates different diagnoses with 
the same symptoms, the nature of the Veteran's disorder is a 
question of fact for the Board, and once determined, the 
Board must address whether the Veteran's symptoms, regardless 
of diagnosis, are related to service.  Accordingly, the Board 
finds that the Veteran has a current diagnosis of an acquired 
psychiatric disorder. 

However, the Veteran's service treatment records are negative 
for any reference to psychiatric complaints or treatment and 
the Veteran has not provided more than general information 
with respect to his claimed stressor of enduring frequent 
incoming machine gun fire.  That is, he has not provided 
approximate dates for his stressor so that verification of 
the stressor may be attempted.  

Moreover, the record contains no competent evidence of a 
relationship between the Veteran's current acquired 
psychiatric disorder and his military service.  First, the 
Board notes that the first post-service medical evidence of a 
psychiatric disorder is dated in June 1997, approximately 29 
years after service discharge.  At this time, the Veteran 
indicated that he had never sought mental health treatment.  
The lapse in time between service and the first complaints 
and diagnoses weighs against the Veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Additionally, no competent opinion suggests that the 
Veteran's current psychiatric disorder is a result of his 
military service.  In fact, the Board sees that the June 1997 
psychological evaluation report states that the Veteran's 
depressive disorder NOS was secondary to a change in life 
circumstances, i.e. chronic pain.  No contrary opinions are 
of record.  Absent competent evidence relating the Veteran's 
acquired psychiatric disorder to his military service, the 
criteria for a claim for service connection have not been 
met, and his claim must be denied.




Recurrent pulmonary emboli 

The Board first finds that the Veteran has a current 
diagnosis related to recurrent pulmonary emboli.  In this 
regard, the Board observes that the Veteran was treated and 
diagnosed with recurrent pulmonary emboli in 1995 and 1996 by 
a private physician and then by the VA.  The medical evidence 
does not show subsequent treatment for pulmonary emboli, but 
the Board observes that VA treatment records dated in 
November 1996 and December 1996 report that the Veteran was 
on a "lifetime" anticoagulant regimen, and that VA 
treatment records since that time show that the Veteran has 
been consistently prescribed a blood thinner.  For these 
reasons, and affording the benefit of the doubt to the 
Veteran, the Board finds that he has a current diagnosis of 
recurrent pulmonary emboli.

However, the Veteran's service treatment records are negative 
for complaint, treatment, or diagnosis associated with 
pulmonary emboli.  The Veteran contends that in service he 
coughed up blood and was then treated for strep throat, but 
this incident reflected a pulmonary embolism that was 
misdiagnosed.  Nevertheless, the Board notes that the 
February 2008 VA examiner states that symptoms of pulmonary 
embolus include tachypnea/dyspnea, tachycardia, hypoxia, 
pleuritic chest pain, hemoptysis, syncope, and atrial 
fibrillation.  Service treatment records are negative for any 
of these symptoms.  Further, they are negative for any 
reference to strep throat or coughing up blood.  Thus, the 
Board determines that the Veteran's service treatment records 
show no evidence of an event or injury in service related to 
pulmonary emboli.

Moreover, no competent opinion is of record relating the 
Veteran's recurrent pulmonary emboli to his military service.  
In this regard, the Board observes that the February 2007 VA 
examiner examined the Veteran and reviewed the claims file 
and opined that the Veteran's recurrent pulmonary emboli were 
not likely related to his military service.  In support of 
this opinion, the examiner noted that the Veteran's self-
reported medical history does not establish that he had a 
pulmonary embolus in service and that the first diagnosed 
pulmonary embolus was in 1995.  Hence, the examiner found 
that no nexus could be established.  

With regard to the Veteran's claim that his recurrent 
pulmonary emboli are secondary to herbicide and/or asbestos 
exposure, the Board observes that pulmonary emboli are not 
presumptively related to herbicide exposure under VA 
regulations and are also not a recognized asbestos-related 
disease.  Moreover, the Veteran underwent an Agent Orange 
Registry examination in July 2001 at which the examiner 
diagnosed recurrent pulmonary emboli and advised the Veteran 
as to how to file a claim for compensation with VA; however, 
the examiner in no way suggests that the pulmonary emboli are 
related to the Veteran's herbicide exposure.  Moreover, the 
record is devoid of any documentation of asbestos exposure 
for the Veteran in service and his service personnel records 
do not show that he was engaged in an MOS that was 
particularly likely to result in exposure to asbestos.  
Finally, the Veteran has not offered any arguments as to how 
he was exposed to asbestos in service.  

In order to warrant service connection, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in- service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Here, the Veteran has a 
diagnosis of recurrent pulmonary emboli, but neither in-
service incurrence or aggravation, nor a positive nexus to 
service has been established.  Thus, the Board finds that the 
criteria for service connection have not been met.  Service 
connection for recurrent pulmonary emboli is, therefore, 
denied.

Generalized osteoarthritis

Initially, the Board notes that the Veteran has a diagnosis 
of osteoarthritis in the right hip and right shoulder, as 
well as degenerative arthritis of the lumbar spine.  Thus, he 
has a current diagnosis of a disorder for which service 
connection may be considered.

However, again, the Veteran's service treatment records are 
silent for any complaint, treatment, or diagnosis related to 
his joints.  Moreover, as indicated above, service personnel 
records do not show that the Veteran engaged in combat; thus, 
not only must there be competent evidence showing an event or 
injury, the Veteran's claims that the "rigors of combat" 
caused damage to his joints is not supported by the evidence.  

Finally, there is no competent medical evidence establishing 
a link between the Veteran's military service and his 
osteoarthritis.  The Board first considered whether service 
connection is warranted for generalized osteoarthritis on a 
presumptive basis.  However, the record fails to show that 
the Veteran manifested arthritis to a degree of 10 percent 
within one year following his service discharge in July 1968.  
As such, presumptive service connection is not warranted for 
generalized osteoarthritis.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Further, the Board notes that the February 2007 VA examiner 
proffered an opinion that the claimed osteoarthritis and was 
not likely related to the Veteran's military service.  In 
support of this finding, the examiner indicated that 
osteoarthritis usually has no known cause and is not 
systemic, that is osteoarthritis in one joint does not 
necessarily result from the same cause as osteoarthritis of 
another joint.  Accordingly, the examiner did not provide a 
positive link between the claimed generalized osteoarthritis 
and the Veteran's military service.  In light of the above, 
the Board concludes that, although the Veteran has a current 
disability of osteoarthritis, such disability is not related 
to an event or injury during his military service.  
Accordingly, service connection for generalized 
osteoarthritis is denied.

Bilateral hearing loss and tinnitus

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving as an engineer mechanic.  
Although the Veteran's service treatment records do not 
contain any documentation as to noise exposure, the Veteran 
is competent to describe the nature and extent of his in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Espiritu.   

The Veteran's service separation examination shows that the 
Veteran reported having been told he had hearing loss in 
1965; nevertheless, the examiner documented hearing within 
normal limits at separation.  Further, the Board notes that 
the Veteran's July 1965 enlistment examination does not show 
a clinical diagnosis of hearing loss and hearing loss is not 
otherwise indicated in the service treatment records.  The 
only other reference to the Veteran's ears is May 1967 
treatment for otitis externa of one or both ears.

Post-service records demonstrate diagnoses of bilateral 
hearing loss and tinnitus.  Specifically, the November 2006 
VA audiological examiner diagnosed a bilateral sensorineural 
hearing loss.  At this examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
60
70
LEFT
10
10
20
70
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
These results meet the criteria for a current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  Also, tinnitus 
is readily observable by laypersons and does not require 
medical expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the November 2006 VA 
examination.  As a result, the Board finds that the Veteran 
has a current diagnosis of tinnitus.  

However, the competent evidence fails to establish a 
relationship between the Veteran's current hearing disorders 
and his military service.  The Board first considered whether 
service connection is warranted for bilateral hearing loss on 
a presumptive basis.  However, the record fails to show that 
the Veteran manifested hearing loss to a degree of 10 percent 
within one year following his service discharge in July 1968.  
As such, presumptive service connection is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  However, while the Veteran has current diagnoses of 
hearing loss and tinnitus and is competent to describe his 
in-service noise exposure, the record shows no complaint or 
diagnosis of either disability during active service or for 
many years thereafter.  The first complaint of hearing 
difficulty by the Veteran was documented in his November 2002 
application for benefits.  No treatment evidence dated prior 
to November 2002 reports complaints or diagnosis of hearing 
loss or tinnitus.  Hence, the Veteran's first complaints of 
these disorders occur over 34 years after service.  As 
discussed above, the Board considers a lapse in time between 
service and the first post-service reference to a claimed 
disability to weigh against the Veteran's claims.  See 
Maxson, 12 Vet. App. at 459; see also Forshey at 1358.
 
Additionally, the November 2006 VA examiner determined that 
the Veteran's current sensorineural hearing loss and tinnitus 
were not incurred during his military service.  In support of 
the opinion, the examiner noted that the Veteran's episode of 
otitis externa was brief and treated without incident.  
Further, she documented the Veteran's claimed onset of 
tinnitus as being approximately 15 to 20 years prior to the 
examination.  Moreover, she stated that an outer ear disease 
would cause a conductive hearing loss, not a sensorineural 
hearing loss as exhibited by the Veteran.  Finally, she noted 
that the Veteran's service enlistment and separation 
examinations documented normal hearing bilaterally.  Thus, 
the examiner opined that the Veteran's current bilateral 
hearing loss and tinnitus were not caused by either the in-
service otitis externa or acoustic trauma in service.  No 
contrary competent evidence as to the etiology of the 
Veteran's claimed bilateral hearing loss and tinnitus is of 
record.  Absent such evidence of a positive nexus to service, 
a preponderance of the evidence is against service connection 
for bilateral hearing loss and tinnitus.

IV. Conclusion

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, in this case, there is no 
competent evidence demonstrating a relationship between the 
Veteran's acquired psychiatric disorder, recurrent pulmonary 
emboli, osteoarthritis, bilateral hearing loss, and tinnitus 
and his military service.  Absent competent evidence in favor 
of the Veteran's claims, the Board concludes that 
preponderance of the evidence is against the Veteran's 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for recurrent pulmonary emboli, to include 
as due to herbicide and/or asbestos exposure, is denied.

Service connection for generalized osteoarthritis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


